Citation Nr: 1700698	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  12-22 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a neurologic disability of both upper extremities, to include as secondary to service-connected type 2 diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from August 1966 to August 1968, and had additional service in the Air Force Reserve.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  The record is now in the jurisdiction of the St. Petersburg, Florida, RO.  In May 2015, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  

An August 2015 Board decision reopened the claim of service connection for a neurologic disability of the upper and lower extremities and remanded the matter for additional development.  A May 2016 rating decision granted service connection for left and right lower extremity diabetic neuropathy.  The issue is characterized to reflect that portion of the claim that remains unresolved.  

The August 2015 Board decision also referred to the agency of original jurisdiction (AOJ) the issue of service connection for Parkinson's disease (raised at the May 2015 hearing).  A review of the claims file found no action taken on the referral.  Accordingly, the issue is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016).


FINDING OF FACT

The Veteran is not shown to have, or at any time during the pendency of the instant claim to have had, a neurologic disability of either upper extremity.


CONCLUSION OF LAW

Service connection for a neurologic disability of both upper extremities, to include as secondary to service-connected type 2 diabetes mellitus, is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).  
REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify was satisfied by correspondence in November 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing to fulfill two duties to comply with the above regulation:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the May 2015 hearing, the undersigned identified the issue on appeal, discussed the evidence needed to substantiate the claim, and identified development to be completed.  Thereafter, this matter was remanded for development for such evidence.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

At the May 2015 hearing, the Veteran reported that he was scheduled to see a VA neurologist on August 6, 2015.  The Board's August 2015 remand ordered development to include specifically securing the report of the August 6, 2015, visit.  A June 2016 Report of General Information notes that the AOJ was unable to locate such a record after searching the Veteran's VA medical records and records from VA facilities where the Veteran was previously seen; appointment lists from VA medical facilities do not show an appointment for the Veteran on that date.  The Board notes that the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  [The Board's review of VA medical records found he was seen by a psychologist on August 4, 2015 (two days prior to the reported August 6, 2015, appointment).  A nurse called the Veteran on August 5, 2015.  An appointment was scheduled for August 10, 2015, then rescheduled for August 14, 2015, but was cancelled because of conflicts with his work schedule.  Ultimately, a behavioral health interview was completed on August 24, 2015; when peripheral neuropathy was not discussed.]  It is assumed that the Veteran did not see a VA neurologist on August 6, 2015.   The AOJ's efforts to assist the Veteran have met (and exceeded) the ordinary measures to assist the Veteran mandated.  The AOJ has substantially complied with the August 2015 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  He was afforded VA examinations in December 2010 (fee basis) and in March 2016 (pursuant to the Board's August 2015 remand).  The Board finds the examination reports [which are discussed in greater detail below] adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38. C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of:  (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 281 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Secondary service connection may be established for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury. Establishing secondary service connection requires evidence of: (1) a current disability (for which secondary service connection is sought); (2) an already service-connected disability; and (3) that the claimed disability was either caused or aggravated by the already service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed, Cir. 2009).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Veteran contends that he has diabetic neuropathy secondary to his service-connected type 2 diabetes mellitus.  See August 2010 VA Form 21-526b.  His STRs do not note any complaints, findings, diagnoses, or treatment for a neurological disability of his upper extremities.  On June 1968 service separation examination the upper extremities and neurological evaluation were normal.  On May 1974 Reserves enlistment examination the upper extremities and neurologic evaluation were normal; the Veteran denied neuritis.    

The first postservice evidence of record relating to neurological complaints is the Veteran's original May 2007 claim, wherein he complained of right foot and right hand numbness.  In December 2009, uncontrolled type 2 diabetes mellitus was diagnosed.  

A November 2010 private clinical record (from Dr. L.P.) notes that the Veteran's cranial nerves II-XII were normal.  Reflexes were within normal limits, motor nerves were symmetrical and intact, and sensory examination to temperature, pain, and touch was appropriate and symmetric.  The assessment was "DM no complications." [ 'DM' referring to diabetes mellitus.  See Medical Abbreviations: 32,000 Conveniences at the Expense of Communication and Safety, 108, (Neil M. Davis, 15th ed. 2011).]
 
On December 2010 VA (fee basis) diabetes examination complaints of tingling and numbness in the toes, fingers, and calves were noted; the Veteran denied a loss of sensation.  Neurological examination of the upper extremities found normal peripheral pulses throughout, normal motor function, and showed that sensation to pinprick, touch, position, vibration, and temperature was intact throughout; peripheral nerve involvement was not evident during examination.  There were no findings of secondary complications related to the neurological system, peripheral arteries, and peripheral edema.      

October 2010, November 2010, and July 2011 VA medical problem lists note an assessment of "diabetes mellitus without mention of complication."  A July 2011 private clinical record (Dr. L.P.) notes an assessment of "diabetes 2"; there were no complaints of neuropathy.

A November 1, 2011, private clinical record from Dr. L.P. notes that the Veteran requested a letter to VA "stating he may have Parkinsons, PTSD, and that his DM, HTN, atrial fib all related to service in Viet Nam."  He brought a sample letter to the office, and the physician noted that at that time the Veteran had established service-connection for PTSD and diabetes but not for hypertension and diabetic neuropathy.  The physician wrote, "We can substantiate only DM, HTN and atrial fib.  He will need psych and neuro for Parkinsons and PTSD."  However, the assessment included "neuropathy," based on the Veteran's report of twitching in his thumbs and toes.

November 7, 2011, correspondence from Dr. L.P. notes an assessment of type 2 diabetes with neuropathy.  Dr. L.P. stated, "I have not evaluated or diagnosed [the Veteran] with Parkinson's disease although he mentions at his most recent office visit that he has 'twitching' in his hands, fingers, and toes."  He continued, "Nor do I have any mention in my records of [the Veteran] mentioning that he has Parkinson's disease or symptoms thereof until the most recent visit.  I would be happy to refer [the Veteran] to a neurologist to determine if he has Parkinson's disease..."

November 8, 2011, correspondence from Dr. L.P. notes that the Veteran has "diabetes type 2 with neuropathy."  He noted the Veteran's service in Vietnam and the presumptive "association between exposure to herbicides...and the subsequent development of these conditions..."  He opined that the Veteran's "conditions can all be directly related to his exposure to herbicides and warrant presumptive service connection."  

In August 2015, the Board reopened the claim of service connection for a neurological disability of the upper and lower extremities, and as Dr. L.P.'s statement did not specify which extremities were affected, was not accompanied by any diagnostic studies, and did not include rationale, remanded the claim for updated treatment records and an examination to ascertain the nature and etiology of any current neurological disability.

Pursuant to the August 2015 remand, the AOJ obtained December 2013 to March 2016 records from Dr. E.L.; they do not show complaints of, or treatment for, neuropathy of the extremities.  A December 2013 clinical record notes that bilateral peripheral pulses were intact.

On March 2016 VA peripheral nerve examination, the Veteran reported that his diabetes was diagnosed approximately 10 years prior and that he has had peripheral neuropathy for a few years.  Bilateral lower extremity diabetic peripheral neuropathy was diagnosed; however, the Veteran's upper extremities were found to be normal.  He denied constant pain, intermittent pain, paresthesias/dyesthesias, and numbness in the upper extremities.  Upper extremity strength was normal (5/5 on all tests); deep tendon reflexes were also normal on all tests.  Sensation to light touch and vibration was also normal.  The examiner concluded that the Veteran does not have an upper extremity diabetic peripheral neuropathy.

Analysis

The initial threshold matter that must be addressed here (as in any claim seeking service connection, whether on a direct or secondary service connection theory of entitlement) is whether or not there is competent evidence that the Veteran currently has (or during the pendency of the claim has had) the disability for which service connection is sought, a neurologic disability of the upper extremities.  His STRs are silent regarding a neurologic disability of the upper extremities.  Although he is competent to report lay-observable symptoms such as numbness, twitching, and tingling, whether or not there is underlying pathology for the symptoms constituting a compensable disability is a medical question beyond the capability of his own lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Consequently, the Board finds that his assertion that he has a neurological disability of the upper extremities is not probative evidence in the matter.      

The competent evidence in the record does not show that the Veteran has (or during the pendency of the instant claim has had) a neurological disability of the upper extremities.  On December 2010 VA (fee basis) examination, while the Veteran reported a subjective complaint of numbness in his fingers, neurological testing was normal; peripheral nerve impairment was not found.  And on March 2016 VA examination, he denied constant or intermittent pain, paresthesias/dysesthesias, and numbness in the upper extremities.  Objective testing found that: the Veteran's upper extremities are normal; he does not have an upper extremity diabetic peripheral neuropathy. 

The Board acknowledges the November 8, 2011, correspondence from Dr. L.P. (a family practitioner) noting that the Veteran has "diabetes type 2 with neuropathy."  However, the Board finds the statement lacking in probative value in the matter at hand.  It does not specify the extremities involved (i.e., whether lower, upper, or both.)  Further, it does not identify the findings that support the diagnosis; there is no indication that Dr. L.P. performed any objective tests to determine if the Veteran has a neurological disability (and if so, its nature and extent).  Rather, as Dr. L.P. noted on the prior day, the record is silent for complaints of neuropathy prior to November 1, 2011 (when the Veteran asked that physician for a nexus opinion letter and provided a template to follow), and he had not evaluated the Veteran for complaints pertaining to reported "twitching" in the hands, fingers, and toes.  Significantly, upon the Veteran's request for a nexus opinion letter, the physician stated, "We can substantiate only [emphasis added] DM, HTN, and atrial fib."  On November 1 and November 7, 2011, Dr. L.P. noted that he would have to refer the Veteran to a neurologist to determine if he has neurological disability, including specifically Parkinson's disease; yet one day later, without any indication of a neurological consult, Dr. L.P. provided the vague nexus statement submitted.  

In summary, the Veteran has not submitted competent and probative evidence that he has a neurologic disability of the upper extremities; the competent and probative evidence of record in the matter is to the effect that he does not have such a disability.  In the absence of proof of a current a neurologic disability of the upper extremities there is no valid claim of service connection for such disability under either a direct or a secondary service connection theory of entitlement.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999).  The preponderance of the evidence is against this claim.  Therefore, the benefit-of-the-doubt rule does not apply; the appeal in the matter must be denied.  
ORDER

Service connection for a neurologic disability of the upper extremities, to include as secondary to type 2 diabetes mellitus, is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


